Citation Nr: 0122215	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fungal infection of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
January 1964 and from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case was before the Board once before, 
and was remanded in September 1997 for further development.

A hearing was held before RO personnel in July 1996.  Another 
hearing was held before the undersigned Member of the Board 
sitting in Waco, Texas, in May 1997.  Transcripts of both 
hearings have been associated with the claims file.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist and the duty to notify.  VA 
regulations to implement the VCAA include the following 
provisions:

VA's duty to assist claimants in obtaining evidence.  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.

Obtaining records not in the custody of a Federal 
department or agency.  VA will make reasonable efforts 
to obtain relevant records not in the custody of a 
Federal department or agency, to include records from 
private medical care providers.  Such reasonable efforts 
will generally consist of an initial request for the 
records and, if the records are not received, at least 
one follow-up request.  A follow-up request is not 
required if a response to the initial request indicates 
that the records sought do not exist or that a follow-up 
request for the records would be futile.  If VA receives 
information showing that subsequent requests to this or 
another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least 
one follow-up request to the new source or an additional 
request to the original source.

(i) The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from 
non-Federal agency or department custodians.  The 
claimant must provide enough information to 
identify and locate the existing records, including 
the person, company, agency, or other custodian 
holding the records; the approximate time frame 
covered by the records; and, in the case of medical 
treatment records, the condition for which 
treatment was provided.

(ii) If necessary, the claimant must authorize the 
release of existing records in a form acceptable to 
the person, company, agency, or other custodian 
holding the records.

66 Fed. Reg. 45,630 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. § 3.159(c)(1).

Duty to notify claimant of inability to obtain records.  (1) 
If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  VA will make a 
record of any oral notice conveyed to the claimant.  For non-
Federal records requests, VA may provide the notice at the 
same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the 
following information:

(i) The identity of the records VA was unable to obtain;

(ii) An explanation of the efforts VA made to obtain the 
records;

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the 
records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately 
responsible for providing the evidence.

66 Fed. Reg. 45,631 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. § 3.159(e)(1).

During his hearings, the veteran and his wife testified that 
the veteran's feet had been examined by a private physician 
who informed the veteran that he had some type of infection 
that one can only receive from a tropical environment.  The 
veteran's wife testified that the private physician had a 
sample of the veteran's skin tested at the Tropical Disease 
Control Center.  Testimony also indicated that the veteran 
had been treated by various private physicians, including 
Drs. Shrever, Thompson and Mathis.  The Board, in the 
September 1997 remand, directed the RO to obtain copies of 
any post-service treatment not previously of record, to 
include records from Drs. Shrever, Thompson, and/or Mathis, 
and the Tropical Disease Control Center, after any necessary 
information and authorization were obtained from the veteran.  
The RO, in a letter dated in November 1997, requested the 
veteran to furnish the names, addresses, and dates of 
treatment of any physicians, hospitals, treatment centers, or 
employers had provided him with relevant medical treatment or 
evaluations for his fungal infection of the feet.  The RO 
requested the veteran to complete and sign VA Forms 21-4142 
for VA to request the medical records from the private 
medical providers.

There is no indication in the claims folder that the veteran 
responded to the November 1997 correspondence from the RO.  
Likewise, there is no indication that records from Drs. 
Shrever, Thompson, and/or Mathis, and the Tropical Disease 
Control Center were requested by the RO.  The Board concludes 
that the recent changes to 38 C.F.R. § 3.159 require 
additional action as to this matter.

Finally, the Board notes that the veteran was scheduled for a 
VA foot examination, and failed to report.  Nonetheless, the 
Board concludes that while this matter is in remand status, 
the veteran should be afforded another opportunity to undergo 
a VA examination.  The changes to 38 C.F.R. § 3.159(c)(4) 
provide that in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, that the veteran suffered an event, injury or 
disease in service, and that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  The record reflects that the 
veteran has been seen for skin problems in 1988 and 1993 and 
he has testified that he experienced skin problems during his 
service in Vietnam and that these symptoms have become 
progressively worse since his military service.

The veteran is reminded that 38 C.F.R. § 3.655(a) and (b) 
provide that, when entitlement to a benefit can not be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such an examination, 
an original claim shall be rated on the evidence of record.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for fungal 
infection of the feet, not already 
associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including any medical 
records from Drs. Shrever, Thompson and 
Mathis, and from the Tropical Disease 
Control Center.  The appellant's 
assistance in obtaining pertinent records 
should be solicited as needed.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  66 Fed. Reg. 
45,631 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.159(e)(1).

2.  The RO should arrange for the 
appellant to be scheduled for an 
examination by an appropriate specialist 
in order to determine the nature and 
severity of all skin disorders which are 
present.  All testing deemed necessary 
should be performed.  The claims folder 
for the veteran must be made available to 
the examiner prior to the examination.  
The examiner, after reviewing medical 
records contained in the claims folder, 
should express an opinion as to the 
following questions concerning any fungal 
infection of the veteran's feet which is 
found on examination:

? What is the apparent/likely etiology 
of any fungal infection of the 
veteran's feet?  

? What is the relationship, if any, 
between the veteran's in-service 
complaints and treatment, and any 
current fungal infection of his feet?

? Was any currently diagnosed fungal 
infection of the veteran's feet at 
least as likely as not incurred in or 
aggravated by military service?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, and as 
implemented by the regulatory changes 
published on August 29, 2001, at 66 Fed. 
Reg. 45,620-32, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.

4.  Thereafter, this issue should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



